DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 15, in the reply filed on 08 March 2022 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, it is unclear what is meant by “identifying unit” or “first device configured to identify clothing information…”.  Is there a sensor or detector that measures a parameter used to identify clothing?  What structural feature/configuration is used to “identify” the clothing?  It is noted that merely reciting “configured to” does not necessarily impart structure to the claimed generic placeholder “unit” language, as no structural configuration is recited to perform the claimed operations. Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and “apparatus claims cover what a device is, not what a device does.” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)).  Structural and/or structural configuration language should be used to particularly point out and distinctly define the structural limitations of the claimed apparatus.
Regarding claims 1 and 15, it is unclear what is meant by “analyzing unit” or “second device configured to identify a course…” as no further recitation of analyzing or identifying the course is recited in the claims.  Is this a type of controller that receives sensed/detected data and calculates operations?  Or is this apparatus structurally different than an art-recognized controller (or “control unit” which is also recited in the claim)?  The claims lack meaningful structure and only vaguely recite “configured” language (see “configured” language discussed in paragraph 7 above).
Regarding claim 1, it is unclear what is meant by “analyzing unit configured to identify a course based on each recommended course selected…” as the claim lacks any structure for performing said operations.  It is noted that merely reciting “configured to” does not necessarily impart structure to the claimed generic placeholder “unit” language, as no structural configuration is recited to perform the claimed operations. Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and “apparatus claims cover what a device is, not what a device does.” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)).
Further regarding claims 1 and 15, it is unclear what is meant by “each recommended course selected to be associated with the clothing information”.  There is no recitation of any course being recommended.  Also, what is meant by “selected to be associated” or a course “associated with the clothing information”?  It is unclear how merely “associating” a course with clothing information provides any structure or function to the apparatus claim.  The recitation is generally confusing as to how the “unit” further limits the structure of the apparatus claim. 
 Further regarding claim 1, it is unclear how a course is identified based on each “recommended course selected”.  The claim does not recite any structural feature associated with an “recommended course”, or anything related to what course may or may not be “recommended” or “selected”.  
Further regarding claims 1 and 15, it is unclear what structural feature is recited by “a control unit” or “third device” that is “configured to control operation …”  Precisely what is being “controlled”?  Manifestly, by its definition a control unit controls operations, however it is unclear if there are any specific control operations being performed or attempted to be claimed in the form of a functional recitation.  Applicant should particularly point out and distinctly claim what is being “controlled” as this is merely a generic statement performed by all control units.  What operations are being performed “according to the course identified by the analyzing unit”? 
Regarding claim 2, it is unclear what is meant by “output guidance information”.  Is there an active function being performed by the output?  What is “guidance information”?  How is this a structural limitation of the claimed apparatus?
Regarding claim 3, it is unclear what is meant by the claim further comprising “a plurality of clothing treatment appliances”.  Claim 1 already recites “a clothing treatment appliance”.  Thus, it is unclear whether Applicant is merely stating that the clothing treatment appliance may be plural appliances (i.e. at least two) or there is a clothing treatment appliance plus a plurality of clothing treatment appliances (i.e. at least three).
In claim 3, lines 3-4, it is unclear what is meant by an appliance treating clothing “in association with one or more other appliances”.  It is unclear how “in association” positively recites any particular operation of the appliances or how it relates the separate appliances.
Further regarding claim 3, it is unclear how the analyzing unit identifies a course.  Is this a sensed or detected condition? Or a method of organizing a human activity such as course selection based on type of clothing?  Clarification of what structural feature is being defined by this apparatus recitation.
Further regarding claim 3, it is unclear what configuration of the operation guiding unit provides guidance for delicate clothing to be placed in a second appliance.  This appears to be a user operation rather than a structural limitation of the claimed apparatus.  Applicant is reminded that merely reciting “configured to” does not necessarily impart any particularly structure to the apparatus as the apparatus may simply have a configuration capable of performing an intended use.
Claim 3 recites the limitation "the second clothing treatment appliance" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear what is meant by “an optimal course”.  What is “optimal” is subjective and not defined by any particularly parameter or setting.  Correction is required.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
identifying unit of claim 1 (interpreted as a means for identifying clothing information; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
analyzing unit of claim 1 (interpreted as a means for identifying a course based on a course selected; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
control unit of claim 1 (interpreted as a means for controlling operation according to an identified course; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
operation guiding unit of claim 2 (interpreted as a means for controlling operation according to an identified course; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
registering unit of claim 5 (interpreted as a means for registering the clothing information; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
first device of claim 15 (interpreted as a means for identifying clothing information; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
second device of claim 15 (interpreted as a means for identifying a course based on a course selected; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
third device of claim 15 (interpreted as a means for controlling operation according to an identified course; note “configured” language does not impart any structure as no specific configuration is recited, but merely that the unit is capable of such intended use);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0392661 to HATFIELD et al. (“HATFIELD”).
Regarding claims 1-9 and 15, HATFIELD discloses a clothing treatment apparatus, comprising: 
a clothing treatment appliance (laundry equipment 16; see Fig. 1) configured to perform at least one of washing, drying, sterilizing, deodorizing, dust removing, or wrinkle removing for clothing (see ¶ [0033]); 
an identifying unit configured to identify clothing information for each piece of the clothing located in the clothing treatment appliance (see cameras 12 or scanners 13 in Fig. 1 and ¶ [0030]); 
an analyzing unit configured to identify a course based on each recommended course selected to be associated with the clothing information identified by the identifying unit (see batch management system 100; note various analyzing units sucn as image analyzer 46 and additive optimizer 26; also note settings/instructions may be sent directly to the laundry equipment 16 in ¶ [0060]); and
a control unit configured to control operation of the clothing treatment appliance according to the course identified by the analyzing unit (note laundry equipment 16 in Fig. 1 clearly showing a conventional detergent drawer, display, and control knobs/buttons at top, which implicitly discloses the laundry equipment having a control unit; also note ¶¶ [0060]-[0068] teaching various instructions being sent from the batch management system 100 to the laundry equipment 16, such instructions readable on a wash course/cycle),
further comprising: an operation guiding unit configured to output guidance information when the identified clothing information identifies delicate clothing as being among the clothing located in the clothing treatment appliance (see, e.g., ¶ [0064] which batch management system 100 performs such operation upon identifying permanent press items, permanent press being common knowledge as a type of “delicate” course relative to a normal course; note batch management system 100 above having plural units capable of outputting guidance information),
further comprising: 
a plurality of clothing treatment appliances, each appliance capable of treating the clothing in association with one or more other appliances of the plurality of clothing treatment appliances (see ¶ [0033] and disclosure of the processing machine as a clothes washer, a clothes dryer, a washer extractor, a continuous batch washer, a clothing press, a clothing iron and combinations thereof); 
wherein the analyzing unit is further configured to identify a course each time the clothing is put into a respective one of the plurality of clothing treatment appliances, and wherein the operation guiding unit is further configured to provide guidance for the delicate clothing to be placed into the second clothing treatment appliance from among the plurality of clothing treatments appliances, when there is no user agreement on operation after the guidance information is outputted by one of the clothing treatment appliances, wherein the second clothing treatment appliance is capable of treating the delicate clothing (note analyzing unit above identifying a course based on identified type of clothing, and the disclosure of combinations of different laundry appliances above manifestly would apply to each laundry appliance which would read on the analyzing and operating of plural laundry appliances in the manner claimed; also note that the appliance would conventionally have plural cycles other than a normal cycle thus having a capability to perform the intended use of treating “delicate clothing”),
further comprising: 
a server configured to communicate with the clothing treatment appliance disposed within an established network area (note server configuration with batch processing system 100 included in Fig. 5; also note edges servers in ¶¶ [0080],[0081]]),
wherein the identifying unit is configured to transmit the identified clothing information to the server (manifestly, the identifying unit above comparing to previously identified clothing articles may be sent to a server; also note use of a cloud computing environment with server in ¶ [0085]), and
wherein the analyzing unit and the control unit are included in the server to transmit a control signal for the identified course to each of the clothing treatment appliances (note above with analyzing unit and control unit being configured to connect to a server, thus readable on being “included” in the server),
further comprising: a registering unit configured to register the clothing information and each recommended course according to the clothing information (note item registry 35, article identity interface camera 40, registered item match generator 45, and message transmitter 56, which individually or cumulatively read on the registering unit as claimed),
wherein the registering unit comprises a camera configured to obtain an image of a label and fabric construction for the clothing (note camera 41 and/or scanner 42 of the registering unit),
wherein the obtained image is converted into a code for attaching to an associated item of the clothing, and wherein the identifying unit is further configured to identify the clothing information by identifying the code attached to the clothing (manifestly, the scanner or camera, for instance in ¶ [0028]-[0031], use data/code scanned from the clothing items from a clothing label to identify the clothing information),
wherein the obtained image is converted into a radio frequency identification (RFID) tag, and the RFID tag is attachable to the clothing, and wherein the identifying unit is configured to identify the clothing information by identifying the RFID tag attached to the clothing (see use of RFID tags in ¶ [0030]),
wherein the course is an optimal course (see the apparatus recommending optimal settings in ¶¶ [0020], [0058]),
a clothing treatment apparatus, comprising:
a clothing treatment appliance configured to perform at least one of washing, drying, sterilizing, deodorizing, dust removing, or wrinkle removing for clothing (laundry equipment 16, see above); 
a first device configured to identify clothing information for each piece of the clothing located in the clothing treatment appliance (see identifying unit above);
a second device configured to identify a course that is associated with the clothing information identified by the identifying unit (see analyzing unit above); and
a third device configured to control operation of the clothing treatment appliance according to the identified course (see control unit above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711